UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1228


RHONDA MEISNER,

                   Plaintiff - Appellant,

            v.

ZYMOGENETICS, INC., a wholly-owned subsidiary of Bristol Myers Squibb, Inc;
ZYMOGENETICS, LLC, a wholly owned subsidiary of Zymogenetics, Inc;
BRISTOL MYERS SQUIBB, INC.; TRACEY CALDARAZZO; JEFF FORTINO;
STEPHANIE LEWIS, individually, and in her capacity as managing principal of
Jackson Lewis, PC; ELLISON MCCOY, individually, and in his capacity as office
litigation manager of Jackson Lewis PC,

                   Defendants - Appellees,

            and

JOHN DOE, whose identity and name is not yet known or is yet to be determined;
JANE DOE, whose identity and name is not yet known or is yet to be determined,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:19-cv-01555-CMC)


Submitted: July 16, 2021                                     Decided: July 22, 2021


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Rhonda Meisner, Appellant Pro Se. Ellison F. McCoy, JACKSON LEWIS PC, Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Rhonda Meisner appeals the district court’s order accepting the recommendation of

the magistrate judge, denying Meisner’s motion to remand her civil action to state court,

and granting Defendants’ motion to dismiss. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Meisner v. Zymogenetics, Inc., No. 3:19-cv-01555-CMC (D.S.C. Nov. 25, 2019& Jan. 23,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3